Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of group 1, claims 1-6 and 13-20 in the reply filed 11/12/2021 is acknowledged.  The applicant asserts that groups 1 and 2 are sufficiently related such that the search and examination of the entire application can be made without serious burden.  The examiner disagrees, group 2 points to the hinge assembly and the specific features therein which would encompass a separate and further search which would require a serious burden on the examiner.  Therefore, Group 1, claims 1-6 and 13-20 will be examined and claims 7-12 are withdrawn.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (KR 2005081374 A).
Regarding claim 1, Kim teaches a latch module for opening and closing of an appliance, comprising: a latch including a hook (150) for engaging with a pin (200); a spring (180) that applies a 

    PNG
    media_image1.png
    192
    359
    media_image1.png
    Greyscale

Annotated Figure 1
Regarding claim 2, Kim teaches the latch module of claim 1, wherein the hook (150) includes an insertion surface (annotated fig. 1) on a surface opposing the engaging surface of the hook, the insertion surface having a declining surface in the first direction (annotated fig. 1).

Regarding claim 13, Kim teaches an appliance, comprising: a main body (fig. 1) including a cavity; a door (11) that opens and closes a front of the cavity, the door including a pin (200); a latch 
Regarding claim 14, Kim teaches the appliance of claim 13, wherein the hook includes an insertion surface on a surface opposing the engaging surface of the hook (annotated fig. 1), the insertion surface having a declining surface in the first direction, wherein the controller is configured to pivot the latch in the first basic position when the door is opened so that the insertion surface of the hook faces the pin of the door when the door is being closed (fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2005081374 A) in view of Smith (US 20060001273 A1).  
Regarding claim 3, Kim teaches the latch module of claim 1, comprising a cam (92d) that contacts a contact surface of the latch and is coupled to the motor, the motor to drive the cam to pivot the latch, and the spring applies the force in the direction of the cam.  
Kim does not teach wherein the cam comprises: a first radius that has a radius such that the latch is positioned in the first basic position when the first radius of the cam contacts the contact surface of the latch, a second radius configured for the latch to be positioned in the second basic position when the second radius of the cam contacts the contact surface of the latch, the second radius of the cam pivots the latch in the second direction from the first basic position, and a third radius configured for the latch the latch to pivot further in the first direction than the first basic position when the third radius of the cam contacts the contact surface of the latch.
Smith teaches a similar latch module comprising a cam (50) that contacts a contact surface (98) of the latch (90) wherein the cam comprises: a first radius that has a radius (radius in between the maximum radius of 60 and the minimum radius of 60) such that the latch is positioned in the first basic position (in between the fully latched and the unlatch position) when the first radius of the cam contacts the contact surface of the latch, a second radius (the maximum radius of 60) configured for the latch to be positioned in the second basic position (fig. 6) when the second radius of the cam contacts the contact surface of the latch, the second radius of the cam pivots the latch in the second direction from the first basic position, and a third radius (the minimum radius of 60) configured for the latch the latch to pivot further in the first direction than the first basic position (fig. 8) when the third radius of the cam contacts the contact surface of the latch.

Regarding claim 15, Kim teaches the appliance of claim 13, comprising a cam (92d) that contacts a contact surface of the latch and is coupled to the motor, the motor to drive the cam to pivot the latch, and the spring applies the force in the direction of the cam. 
Kim does not teach the cam including a first radius, a second radius, and a third radius, wherein the controller is configured to rotate the cam so that the first radius of the cam contacts the contact surface of the latch to pivot the latch in the first basic position, rotate the cam so that the second radius contacts the contact surface of the latch to pivot the latch in the second basic position, and rotate the cam so that the third radius contacts the contact surface of the latch to pivot the latch further in the first direction than the first basic position in the third basic position.
Smith teaches a similar latch module comprising a cam (50) that contacts a contact surface (98) of the latch (90) wherein the cam comprises: a first radius (radius in between the maximum radius of 60 and the minimum radius of 60), a second radius (the maximum radius of 60), and a third radius (the minimum radius of 60), wherein the controller (para. 0041) is configured to rotate the cam so that the first radius of the cam contacts the contact surface of the latch to pivot the latch in the first basic position (in between the fully latched and the unlatched position), rotate the cam so that the second radius contacts the contact surface of the latch to pivot the latch in the second basic position (fig. 6), 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the latch shape and positions of Kim with the operating system and cam design of Smith.  The use of a cam with different radii allows a smooth operation and movement of the latch between positions.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 2005081374 A) in view of Mirshekari (US 20120067333 A1).  
Regarding claim 19, Kim teaches the appliance of claim 13, comprising a hinge module rotatably connecting the door and the main body.  
Kim does not explicitly teach the hinge module including a spring to push against the door by a first predetermined angle when the door is opening.
Mirshekari teaches a hinge module for an appliance including a spring (17) to push against the door by a first predetermined angle when the door is opening (fig. 3 angle alpha).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the hinge assembly of Kim for the hinge assembly of Mirshekari in order to provide a spring assisted opening and closing hinge.  The substitution of one known element for another yields predictable results to one of ordinary skill in the art.
Regarding claim 20, Kim in view of Mirshekari teaches the appliance of claim 19, Mirshekari further teaches wherein the hinge module includes a damper (26) to damp a force of the opening door, .
Allowable Subject Matter
Claims 4-6, 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 4 and 16 are objected to for claiming that the switch pressing profile has a first mode in which the first switch and the second switch are pressed.  
Claims 5-6 and 17-18 are objected to for depending upon an objected base claim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES EDWARD IGNACZEWSKI whose telephone number is (571)272-2732. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.E.I./               Examiner, Art Unit 3675                                                                                                                                                                                         /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675